488 F.2d 534
Roy Alton LANE, Petitioner-Appellant,v.ATTORNEY GENERAL OF the UNITED STATES, Respondent-Appellee.
No. 72-1747.
United States Court of Appeals,Fifth Circuit.
Dec. 13, 1973.

William Clineburg, Jr., Atlanta, Ga.  (Court-appointed), for petitioner-appellant.
John W. Stokes, Jr., U. S. Atty., P. Bruce Kirwan, William P. Gaffney, Asst. U. S. Attys., Atlanta, Ga., for respondent-appellee.
Before BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.

By the Court:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case [477 F.2d 847] reheard en banc,


2
It is ordered that this cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.